Name: Commission Regulation (EC) No 1095/2001 of 5 June 2001 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002)
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  agricultural activity;  trade;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1095Commission Regulation (EC) No 1095/2001 of 5 June 2001 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002) Official Journal L 150 , 06/06/2001 P. 0025 - 0032Commission Regulation (EC) No 1095/2001of 5 June 2001opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2001 to 30 June 2002)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in schedule CXL drawn up in the wake of the conclusion of the GATT XIV(6) negotiations(2), and in particular Article 1(1) thereof,Whereas:(1) Under schedule CXL the Community undertook to open an annual import tariff quota for 1690000 head of young male bovine animals for fattening. The rules for applying that quota for the period 1 July 2001 to 30 June 2002 should be laid down.(2) There should be a guarantee in particular of equal and continuing access to the said quota for all interested traders within the Community and of uninterrupted application of the customs duties laid down for the quota to all imports of the animals in question until the quota is used up.(3) The requirements of certain Member States which have a shortfall of bovine animals for fattening should be taken into account. As those requirements are particularly evident in Italy and Greece, priority must be given to satisfying demand in those two Member States.(4) For the allocation of the quota the method provided for in the third indent of Article 32(2) of Regulation (EC) No 1254/1999 should be applied to the quantities allocated to Italy and Greece, avoiding any discrimination between the traders concerned. Access to the quota should therefore be widened to include "new arrivals".(5) Checks of these criteria call for applications to be submitted in the Member State where the trader is entered in the value added tax (VAT) register. Italy and Greece are an exception to this rule: traders entered in the VAT register of another Member State may submit their applications in these two countries.(6) In order to prevent speculation:- traders no longer involved in trade in live bovine animals at 1 June 2001 should be denied access to the quota,- a security should be fixed for import rights,- licences should not be transferable,- import licences should be issued to traders solely for the quantities for which they have been allocated import rights.(7) To oblige traders to apply for import licences for all import rights allocated, it should be established that this obligation is a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(3), as last amended by Regulation (EC) No 1932/1999(4).(8) With a view to using up quota quantities completely, a closing date should be set for the submission of import licence applications and provision should be made for a further allocation of quantities not covered by licence applications submitted by that date. In the light of experience it should also be laid down that this final allocation is open only to importers who have applied for import licences for the total quantity to which they are entitled.(9) Provision should be made for the arrangements to be managed using import licences. To that end rules should be laid down in particular on the way applications are to be submitted and the information to be shown in applications and licences, where applicable by waiving or supplementing certain provisions of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for certain agricultural products(5) and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(6), as last amended by Regulation (EC) No 24/2001(7).(10) The application of this tariff quota requires effective checks on the specific destination of imports. The animals must accordingly be fattened in the Member State which issues the import licence.(11) A security must be lodged to ensure that the animals are fattened for at least 120 days in designated production units. The amount of the security should cover the difference between the common customs tariff (CCT) duty and the reduced duty applicable on the date of release for free circulation of the animals in question.(12) The Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman,HAS ADOPTED THIS REGULATION:Article 11. A tariff quota for 169000 young male bovine animals covered by CN codes 0102 90 05, 0102 90 29 or 0102 90 49 and intended for fattening in the Community is hereby opened for the period 1 July 2001 to 30 June 2002.The serial number of the quota shall be 09.4005.2. The customs import duty applicable under the tariff quota referred to in paragraph 1 shall be 16 % ad valorem plus EUR 582 per tonne net.That rate of duty shall apply on condition that the imported animals are fattened in the Member State of import for at least 120 days.Article 21. Import rights for the quantity referred to in Article 1(1) shall be allocated to the Member States as follows:>TABLE>2. Within each of the quantities referred to in paragraph 1(a) and (b), import rights relating to:- 70 % of the quantity shall be allocated upon application directly by the Member State concerned to importers who furnish proof of having imported animals under the Regulations referred to in Annex I; the number of head shall be allocated in proportion to the number of head imported under the Regulations in question,- 30 % of the quantity shall be allocated upon application directly by the Member State concerned to traders who furnish proof that, in the period 1 July 1999 to 30 June 2000, they exported to and/or imported from third countries at least 75 live animals covered by CN code 0102 90, excluding imports under the Regulations referred to in Annex I.Traders must be entered in a national value added tax (VAT) register.Applications for import rights shall be presented:- in Italy for the quantities referred to in paragraph 1(a),- in Greece for the quantities referred to in paragraph 1(b).3. The quantifies referred to in paragraph 1(c) shall be allocated upon application to traders who furnish proof that in the period from 1 July 1999 to 30 June 2000 they exported to and/or imported from third countries at least 75 live animals covered by CN code 0102 90.Applications for import rights for the quantities referred to in the first subparagraph shall be presented in the Member State, other than Italy or Greece, where the applicant is entered in the national value added tax register.4. The quantities referred to in the second indent of the first subparagraph of paragraph 2 and in paragraph 3 shall be allocated to eligible traders in propoirtion to the quantities applied for. No application shall be made for import rights for a number of head exceeding 10 % of that available.5. Proof of import and/or export shall be provided solely by means of customs documents of release for free circulation or export documents.Member States may accept copies of those documents duly certified by the competent authorities.Article 31. Traders who are no longer engaged in trade in live bovine animals on 1 June 2001 shall not qualify under the arrangements provided for in this Regulation.2. Companies arising from mergers where each constituent part has rights pursuant to the first indent of the first subparagraph of Article 2(2) shall enjoy the same rights as the companies from which they are formed.Article 41. Where, under any one category referred to in Article 2(2) and (3); applicants submit more than one application, all such applications shall be rejected.2. For the purposes of Article 2(2) and (3), applications accompanied by the necessary proofs must reach the competent authorities not later than 13 June 2001.3. As regards applications under Article 2(2), after verification of the documents presented, Italy and Greece shall forward to the Commission by 4 July 2001 at the latest a list of applicants and quantities applied for using the forms set out in Annexes II and III.4. As regards applications under Article 2(3), after verification of the documents presented, Member States shall forward to the Commission by 26 June 2001 at the latest a list of applicants and quantities applied for using the form set out in Annex II:The Commission shall decide as soon as possible to what extent applications may be accepted. Where the quantities applied for exceed the quantities available, the Commission shall fix a single percentage reduction to be applied to the quantities applied for.5. Where the allocation referred to in Article 2(4) results in fewer than 50 head being allocated per application, the allocation shall be made by the Member States concerned by drawing lots for batches of 50 head. Where the remainder is fewer than 50 head, that number shall constitute a single batch.Article 51. A security for import rights is fixed at EUR 3 per head. It must be lodged with the competent authority together with the application for import rights.2. Import licence applications must be submitted for the quantity allocated. This obligation is a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85.3. Where the allocations for Italy and Greece referred to in Article 2(2) and that of the Commission under Article 4(4) result in import right applications exceeding the rights allocated, the security lodged shall be released for that overrun.Article 61. Any import of animals for which import rights have been allocated shall be subject to presentation of an import licence.2. Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply, save as otherwise provided in this Regulation.3. Licence applications may be lodged solely:- in the Member State in which the application for import rights has been lodged, and- by traders to whom import rights have been allocated in accordance with Articles 2 and 4. Import rights allocated to traders entitle them to import licences for quantities equivalent to the rights allocated.4. Licences shall be issued up to 30 November 2001 for a maximum of 50 % of the allocated import rights. Import licences for the remaining quantities shall be issued from 1 December 2001.5. Licence applications and licences shall show:(a) the country of origin in box 8;(b) one of the eligible CN codes in box 16;(c) the following endorsement in box 20: "Live male bovine animals of a live weight not exceeding 300 kg per head (Regulation (EC) No 1095/2001)."Article 71. Notwithstanding Article 9(1) of Regulation (EC) No 1291/2000, import licences issued pursuant to this Regulation shall not be transferable and shall only confer rights under the tariff quotas where they are made out in the names appearing in the accompanying declarations of release for free circulation.2. Import licences shall be valid for 90 days from their date of issue within the meaning of Article 23(1) of Regulation (EC) No 1291/2000. However, no licences shall be valid after 30 June 2002.3. Licences shall be valid throughout the Community.4. Article 8(4) of Regulation (EC) No 1291/2000 shall not apply.Article 81. At the time of import, the importer shall provide proof that he has:- given a written undertaking to inform the competent authority of the Member State that issued the licence within one month of the farm or farms where the young bovine animals are to be fattened,- lodged a security of an amount as laid down for each eligible CN code in Annex IV with the competent authority of the Member State that issued the licence guaranteeing that the animals imported will be fattened in that Member State for at least 120 days from the date of import.2. The animals covered by this Regulation shall be fattened in the Member State that issues the import licence.3. Except in cases of force majeure, the security referred to in the second indent of paragraph 1 shall be released only if proof is furnished to the competent authority of the Member State that issued the licence that the young bovine animals:(a) have been fattened on the farm or farms indicated pursuant to paragraph 1;(b) have not been slaughtered before a period of 120 days from the date of import has elapsed; or(c) have been slaughtered for health reasons or have died as a result of sickness or accident before that period has elapsed.The security shall be released immediately after such proof has been furnished.However, where the time limit referred to in the first indent of paragraph 1 has not been observed, the security to be released shall be reduced by:- 15 %, and by- 2 % of the remaining amount for each day by which it has been exceeded.The amounts not released shall be forfeited and retained as customs duties.4. If the proof referred to in paragraph 3 is not furnished within 180 days from the date of import, the security shall be forfeited and retained as customs duty.However, if such proof is not furnished within 180 days but is produced within six months following the said period of 180 days, the amount forfeited, less 15 % of the security, shall be repaid.Article 91. Quantities not covered by import licence applications at 22 February 2002 shall be the subject of a further allocation of import rights, irrespective of the allocation of import rights between Member States referred to in Article 2(1) and of the two different schemes provided for in the first and second indents of Article 2(2).2. To that end, by 1 March 2002 at the latest the Member States shall send the Commission details of quantities not covered by import licence applications received.3. The Commission shall take a decision as quickly as possible as regards the quantities remaining.4. The allocation of the quantities remaining shall be open to interested traders who have applied for import licences for all the quantities to which they are entitled.Applications for import rights shall be presented in the Member State where the applicant is entered in the national value added tax register.5. For the purposes of this Article, Articles 4 to 8 shall apply. However, the date of application mentioned in Article 4(2) shall be 22 March 2002 and the date of communication mentioned in Article 4(4) shall be 29 March 2002.Article 10This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 205, 3.8.1985, p. 5.(4) OJ L 240, 10.9.1999, p. 11.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 143, 27.6.1995, p. 35.(7) OJ L 3, 6.1.2001, p. 9.ANNEX IRegulations referred to in Article 2(2)Commission Regulations:- (EC) No 1376/97 (OJ L 189, 18.7.1997, p. 3),- (EC) No 1043/98 (OJ L 149, 20.5.1998, p. 7),- (EC) No 1431/1999 (OJ L 166, 1.7.1999, p. 49).ANNEX IIFax: (32 2) 296 60 27/(32 2) 295 36 13Application of Article 4(3) and (4) of Regulation (EC) No 1095/2001Serial No 09.4005>PIC FILE= "L_2001150EN.003002.EPS">ANNEX IIIFax: (322) 296 60 27/(322) 295 36 13Application of Article 4(3) of Regulation (EC) No 1095/2001Serial No 09.4005>PIC FILE= "L_2001150EN.003102.EPS">ANNEX IVSECURITY AMOUNTS>TABLE>